Exhibit 10.1

 

STOCK OPTION TERMINATION AGREEMENT

 

THIS STOCK OPTION TERMINATION AGREEMENT (this “Agreement”), effective as of
December 31, 2009, is by and between Kodiak Oil & Gas Corp., a Yukon territory
corporation (the “Company”) and the undersigned individual (“Holder”).

 

WHEREAS, Holder holds option(s) (the “Option”) to purchase the number of shares
of the Company’s Common Stock set forth on Exhibit A hereto (the “Option
Shares”), at the exercise price(s) per share set forth on Exhibit A hereto
(together, the “Exercise Price”).

 

WHEREAS, the Option was issued to Holder pursuant to the terms of the stock
option agreement(s) described on Exhibit A hereto between Holder and the Company
(collectively, the “Option Agreement”), which is subject to the terms of the
Kodiak Oil & Gas Corp. 2007 Stock Incentive Plan (the “Plan”).

 

WHEREAS, pursuant to the authority granted under Section 3(a) of the Plan, the
administrator of the Plan has agreed to cancel and terminate the Option.

 

WHEREAS, pursuant to Section 7(b) of the 2007 Stock Incentive Plan, the
Optionee, among other things, wishes to grant its consent to such cancellation
and termination, as herein provided.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 


1.             NOTWITHSTANDING THE EFFECT OF ANY TERM OR PROVISION OF THE
OPTION, THE OPTION AGREEMENT OR THE PLAN, UPON EXECUTION HEREOF AND WITHOUT
FURTHER ACTION ON THE PART OF THE COMPANY OR HOLDER: (A) THE OPTION AND OPTION
AGREEMENT SHALL TERMINATE IN ALL RESPECTS AND BE CANCELLED; (B) ALL OF HOLDER’S
RIGHTS, INTERESTS AND CLAIMS IN RESPECT OF SUCH OPTION AND THE OPTION AGREEMENT
SHALL TERMINATE AND BE CANCELLED IN ALL RESPECTS; AND (C) OTHER THAN AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, THE COMPANY SHALL NOT HAVE ANY
OBLIGATIONS THEREUNDER.


 


2.             WITHIN TEN BUSINESS DAYS AFTER THE DATE HEREOF, HOLDER SHALL
DELIVER TO THE COMPANY THE ORIGINALLY EXECUTED OPTION AGREEMENT FOR
CANCELLATION.


 


3.             HOLDER REPRESENTS TO THE COMPANY AND AGREES THAT HOLDER HAS
ENTERED INTO THIS AGREEMENT BASED UPON HOLDER’S OWN JUDGMENT, FREE WILL AND
ACCORD, THAT HOLDER IS FULLY AWARE OF THE CONTENTS AND LEGAL EFFECT OF THIS
AGREEMENT AND THAT, BY THIS AGREEMENT, THE COMPANY HAS ADVISED HOLDER TO CONSULT
WITH AN ATTORNEY ABOUT ITS TERMS.


 


4.             ANY PERSON OTHER THAN HOLDER WHO IS ENTITLED TO ANY PAYMENT
HEREUNDER SHALL BE SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AS IF SUCH PERSON
WERE HOLDER.  THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF,
AND BE BINDING UPON, THE COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND HOLDER AND
HOLDER’S SUCCESSORS AND ASSIGNS.

 

--------------------------------------------------------------------------------


 


5.             THIS AGREEMENT IS IN FULL FORCE AND EFFECT AS OF THE DATE
HEREOF.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT, TO THE EXTENT SIGNED
AND DELIVERED BY MEANS OF A FILE DELIVERED BY E-MAIL OR A FACSIMILE MACHINE,
WILL BE TREATED IN ALL MANNER AND RESPECTS AS AN ORIGINAL AGREEMENT AND WILL BE
CONSIDERED TO HAVE THE SAME BINDING LEGAL EFFECT AS IF IT WERE THE ORIGINAL
SIGNED VERSION THEREOF DELIVERED IN PERSON.  THIS AGREEMENT CONSTITUTES THE
COMPLETE, SOLE AND ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO
WITH RESPECT TO THE OPTIONS LISTED ON EXHIBIT A AND SUPERSEDES ANY AND ALL OTHER
AGREEMENTS, NEGOTIATIONS, DISCUSSIONS, PROPOSALS, OR UNDERSTANDINGS, WHETHER
ORAL OR WRITTEN, PREVIOUSLY ENTERED, DISCUSSED OR CONSIDERED BY THE PARTIES
RELATING TO THE OPTIONS LISTED ON EXHIBIT A.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED IN ALL RESPECTS BY, THE LAWS OF THE STATE OF
COLORADO (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS).  NO
ADDITION TO OR MODIFICATION OF ANY PROVISION OF THIS AGREEMENT SHALL BE BINDING
UPON EITHER PARTY UNLESS MADE IN WRITING AND SIGNED BY BOTH PARTIES.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first written above.

 

 

KODIAK OIL & GAS CORP.

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HOLDER:

 

 

 

 

 

By: 

 

 

 

Name:

 

2

--------------------------------------------------------------------------------


 

Exhibit A
Information Regarding Option

 

Name of Holder

 

Number of Shares
Subject to Option

 

Exercise Price
Per Share

 

Name and Date of
Stock Option Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------